Citation Nr: 1809364	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2018, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.

2. The Veteran's current tinnitus did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2017).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

The Veteran contends that he developed bilateral hearing loss and tinnitus due to his exposure to acoustic trauma while serving in the military.  Specifically, he contends that he started noticing hearing loss symptoms approximately 10 to 20 years prior.  See January 2018 Hearing Testimony.  He claims that his symptoms of hearing loss and tinnitus occurred directly after service in 1971 and have since worsened.  Id.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

A hearing loss disability is defined for VA compensation purposes with regard to audiological testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The Veteran's DD-214 indicates that his military occupational specialty (MOS) was an aviation mechanic.  At the January 2018 hearing, the Veteran testified that he was exposed to loud gun firing.  During an August 2010 examination, he reported exposure to jet engines with the use of hearing protection during service.  The Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service.  VA Fast Letter 10-35 (Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus) provides the Duty MOS Noise Exposure Listing and indicates that if the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  According to the Duty MOS Noise Listing, the Veteran's occupation in service had a high probability of exposure to hazardous noise.  As such, VA accepts that the Veteran was exposed to acoustic trauma in service.

August 2010 and April 2011 VA examinations reflect that the Veteran was diagnosed with bilateral sensorineural hearing loss and reported tinnitus symptoms.  The Board notes that although a diagnosis of tinnitus was not provided, the Veteran is competent to provide lay evidence of tinnitus as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, these diagnoses satisfy the first element of a service connection claim.

Service treatment records do not contain complaints of or diagnoses for hearing loss or tinnitus.  The Board notes that the Veteran's entrance examination contains audiometer tests recorded using American Standards Association (ASA) units instead of currently used International Standards Organization-American National Standards Institute (ISO-ANSI or ISO) units.  In light of the above, and where necessary to facilitate data comparison for VA purposes, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards is to be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the relevant, recorded data as follows: at 500, 1000, 2000, 3000, and 4000 Hz, add, 15, 10, 10, 10, and 5, respectively.  

Upon conversion from ASA units to ISO-ANSI units, results of audiometer tests for the March 1967 examination revealed pure tone thresholds of 5(20), 5(15), 5(15), 0(10), and 15(20) dB in the right ear; and 5(20), 5(15), 5(15), 0(10), and 10(15) dB in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels, respectively. Clinical evaluation of the ears was normal.  It was noted that the Veteran had a hearing profile of 'H1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In the report of medical history, the Veteran marked "No" to having hearing loss or ear, nose, or throat trouble.  

March 1971 service treatment records contain an audiometric examination in ISO that revealed puretone thresholds of 10, 10, 20, 15, and 10 dB in the right ear; and 20, 20, 10, 15, and 10 dB in the left ear at all relevant frequencies. In July 1971, an examination was provided for separation.  Audiometer tests in ISO revealed puretone thresholds of 10, 10, 20, 15, and 10 dB in the right ear; and 20, 20, 10, 10, and 10 dB in the left ear at all relevant frequencies.  Clinical evaluation of the ears was normal.

In comparing the Veteran's audiometric findings at his enlistment and separation examinations, based on available puretone threshold tests, there does not appear to be a worsening of the Veteran's hearing acuity during his period of service.  Notably, his hearing changed by 5 to 10 dB and there was no indication on separation report that the Veteran had hearing loss.  Further, audiometric test findings did not show a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

A review of post-service VA treatment records indicate that in September 2003 the Veteran reported having a hearing loss disability treated with a left ear hearing aid, but he denied tinnitus symptoms.  In June 2005, he reported hearing loss.

Additional post-service treatment records contain private audiology tests for the Veteran's employment.  A May 2008 audiology tests showed normal to moderate hearing difficulty in high frequencies for the left ear, and normal to mild hearing difficulty in high frequencies for the right ear.  Subsequent May 2009 and January 2010 audiology tests yielded similar results.

The Veteran was afforded a VA audiological examination in August 2010.  He reported hearing loss and tinnitus symptoms that began 7 to 8 years ago.  During service, he claimed that he was exposed to jet engine noise with the use of hearing protection.  Following separation from service, he reported working as a semi-truck driver for a few years.  Thereafter, he worked in a factory that made automotive parts out of fiberglass where he was exposed to noise with the use of hearing protection for 19 years.  The Veteran stated that for the past 7 years he has worked for a box company where he is exposed to machine noise with the use of hearing protection.  As for recreational activities, he reported hunting deer up to 3 times per year since the age of 18.

On physical examination, puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 20, 30, and 60 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 20, 65, and 65 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 94 percent in the left ear and 98 percent in the right ear. Thus, audiometric tests revealed bilateral sensorineural hearing loss.  The examiner indicated that he could not provide a medical opinion on the relationship between the Veteran's disabilities and service without resorting to speculation because service treatment records were not available to review.

After service treatment records were associated with the claims file, the Veteran was afforded another VA audiological examination in April 2011.  The examiner indicated review of the claims file and the prior VA audiogram report.  Under the report of medical history, the Veteran denied any changes in his reported history, except that his tinnitus had an onset of 5 to 10 years ago.  At the prior August 2010 VA examination, he reported an onset of 7 to 8 years ago.

On physical examination, puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 20, 30, and 60 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 20, 25, 65, and 60 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 96 percent in the left ear and 100 percent in the right ear. Thus, audiometric tests revealed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's current bilateral hearing loss and tinnitus disabilities were not caused by or related to service.  As rationale, pertinent to hearing loss, the examiner referenced the July 1971 examination report showing normal hearing.  Further, service treatment records do not contain any complaints of hearing loss or tinnitus symptoms during service.  The examiner noted that the Veteran has had excessive occupational noise exposure post-service.  With regard to tinnitus, the examiner stated that the Veteran himself reports that his tinnitus symptoms began within the last 5 to 10 years, which is after his military service. 

At the January 2018 hearing, the Veteran reported that he did not seek treatment in or immediately after service for his hearing loss and tinnitus symptoms because he had other priorities, such as securing a job.  When questioned by the undersigned, the Veteran initially reported that he noticed hearing loss symptoms starting 10 to 15 years ago.  He later testified that he had hearing loss near service, but did not think much of it because he just wanted to return to work.  As for tinnitus, when questioned by his representative, the Veteran reported tinnitus symptoms starting in 1974 or 1975.  He later changed his testimony and stated that he first heard ringing symptoms in 1971 directly after service.  He also provided testimony about working in factories after service and that he hunts deer once a year.  All activities with hearing protection.

The Board finds that the preponderance of evidence weighs against the claims for service connection for bilateral hearing loss and tinnitus.  At the outset, the preponderance of evidence is against a finding that the Veteran's hearing loss and tinnitus manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 1971.  The one-year presumption for sensorineural hearing loss and tinnitus under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  Audiometer tests at the Veteran's separation were negative for objective evidence of hearing problems and tinnitus.  The Veteran did not complain of hearing loss or tinnitus symptoms during service.  These facts, together with the long period of time following service prior to any documented statement or medical evidence regarding hearing loss or tinnitus are more probative than the Veteran's recollections, expressed many years after service.

Although the presumptive paths for establishing service connection are not available for the Veteran's disabilities, the claims could be granted if the three elements of direct service connection are shown by an equipoise standard of evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As for service connection on a direct basis, the Board finds the April 2011 VA audiologist's opinion to be the most probative evidence of record as to whether the Veteran's current bilateral hearing loss and tinnitus disabilities are related to his active duty.  The examiner's rationale is logical, well-reasoned, and thorough, and based on consideration of the entire record, to include the Veteran's reported history, service treatment records and post-service work history.  The examiner's opinion that the Veteran's hearing loss and tinnitus symptoms are not caused by his active service is consistent with the many years, in this case approximately 30 years, between when his active service ended and when hearing loss was first documented in 2003 VA treatment records, during which time he denied tinnitus.  Further, the opinion is consistent with the Veteran's post-service work history demonstrating noise exposure and the opinion has not been contradicted by any other medical evidence of record.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a current disability to service. The Board is satisfied that the VA audiologist's opinion is adequate for deciding this appeal.

To the extent the Veteran claims that he has had continuous hearing loss and tinnitus symptoms since service that have gradually worsened, he is competent to do so.  However, the Veteran's statements regarding the onset of hearing loss and tinnitus symptoms are not credible due to his inconsistent statements, and inconsistency with other evidence of record.  Service treatment records are absent for notation of a hearing loss or tinnitus disability, to include complaints.  Post-service, VA treatment records in 2003 contain a denial of tinnitus symptoms.  Further, on August 2010 VA examination, the Veteran initially reported having hearing loss and tinnitus symptoms that began 7 to 8 years prior.  At a subsequent April 2011 VA examination, he claimed that tinnitus started 5 to 8 years prior.  Then, at the January 2018 hearing, when questioned by the undersigned he reported hearing loss symptoms that started 10 to 15 years ago.  He also testified that tinnitus began in 1974 or 1975, 40 years prior; but, later changed his testimony and stated that he first noticed both hearing loss and tinnitus symptoms directly after service in 1971.  

Therefore, considering these inconsistent statements, the Board finds that the Veteran's statements as to the onset and continuity of symptoms not credible.  Although the claims file is devoid of a date of onset for his disabilities, the first evidence of hearing loss is contained in 2003 VA treatment records during which time he denied tinnitus symptoms.  The first evidence of tinnitus was during his August 2010 VA audiological examination.  Accordingly, the Board does not find the Veteran's recollection that he has had continuous symptoms since active service credible.

The Board must conclude that the weight of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for hearing loss and tinnitus is not warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


